DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicant’s reply filed on November 15, 2021 is acknowledged.  Claims 1, 6, and 10 are amended and Claims 11 and 12 are canceled.  Thus, Claims 1-10 are pending and are further examined on the merits in the U.S. National stage application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
				a transmission assembly which comprises geared components including a toothed gear (last three lines of Claim 1; while the specification describes this limitation verbatim, p. 7, lines 7 and 8, Fig. 1 only shows the toothed gear 6 and no other gears that support the element “geared components”; one way to obviate this drawing objection is to further amend this limitation to recite:  ‘a transmission assembly [[
				facing angular orientation (Claim 5, line 2), and
				an opening in a rearward surface of the rotor (Claim 10, line 2)

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 
			reference characters “4b” and “9” have both been used to designate the second part of the stator 4 in Fig. 4 (reference numeral 9 designates the shaft (p. 7, line 29 of the specification) which includes end portions 9a and 9b (p. 7, line 35 of the specification) as shown in Fig. 3).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification 
The amendments to the title and the specification are acceptable (p. 2 of Applicant’s reply).

The Examiner has made a further specification objection below that also includes reference to Figs. 10-12 that were not elected by Applicant in the Response to Restriction Election filed on April 14, 2021.  The Examiner, however, notes that Figs. 10-12 also have a similar issue in relation to the specification objection of Fig. 9 that can cause confusion to a reader of the specification, and as such, this has been highlighted in the specification objection below for correction to mitigate any confusion to the reader of the specification.

The disclosure is objected to because of the following informality:  
	Figs. 9 and (also Figs. 10-12 that are were not associated with Applicant’s election made in the Response to Election / Restriction on April 14, 2021) are described in the specification as having a rearward wall or face 151 (p. 13, lines 23-27) and is further subsequently described as being a “rearward face” 151 relative to Figs. 9-11 (e.g., on p. 13, lines 28 and 29).  This is confusing to a reader of the specification when in relation to the description of Fig. 12 the specification then calls out “surface 151” (p. 13, line 54 of the specification).  One way to obviate this objection is to further amend the specification to describe ‘rearward face [[
Appropriate correction is required.
Claim Objections
The following claims are objected to because of the following informalities:  
			“the device” (Claim 1, line 6 and 3rd to last line in Claim 1 and the first line of all of dependent Claims 2-10) should be ‘the rotary piston and cylinder device’, 
			“a rotor, comprising a rotor surface” (Claim 1, line 2) should be ‘a rotor having [[
			“A device as claimed in claim 6 in which the shaft comprises end portions which each extend from a respective end of the rotor” (Claim 6) should be 
				‘A rotary piston and cylinder device as claimed in claim 6 in which the at least one axial end of the rotor comprises two axial ends of the rotor, and a first end of the rotational shaft extends from one of the two axial ends of the rotor and a second end of the rotational shaft extends from the other of the two axial ends of the rotor [[
			“the chamber” (Claim 9, line 3) should be ‘the annular chamber’.
	Appropriate correction is required.


Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Regard to Claim 10
	The phrase “which rearward surface {of the rotor} is axially spaced from the rotor surface in a direction of the axis of rotation” (Claim 10, lines 2 and 3) does not appear to be supported by the written description of the specification.  One way to obviate this rejection is to further amend the claim to recite: 
	
10. (Currently Amended) A rotary piston and cylinder device as claimed in claim 9 in which the rotor has an end surface in the second rotor surface end region and the port comprises an opening that extends inbound towards the shaft [[and an edge of the opening at the rotor surface is axially spaced from the end [[of the rotor in a direction of the axis of rotation.
		
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 1 and claims dependent thereon
	The phrase “the rotor surface being oriented at an incline to a plane substantially perpendicular to the axis of rotation of the rotor” (Claim 1, lines 10 and 11) in combination with the phrase “the rotor is of a curved flared profile” (Claim 1, line 13) makes the claim indefinite in that it is not understood how the inclined rotor surface (i.e., implying a single planer sloped surface profile relative to the plane substantially perpendicular to the axis of rotation of the rotor) can be a realized with the later recited curved flared profile of the rotor surface.  Claims 2-5 are also each indefinite in that it is not understood how the angular offset (Claims 2-4)/facing angular orientation (Claim 5) is realized relative to a curved profile rotor surface because the angular offset would be different angular offset value dependent on where the angular offset is measured relative to particular point location along the curved profile rotor surface.    
	The element “a rotor surface” (Claim 1, line 5) in combination with the element “a rotor surface” (Claim 1, line 2) makes the claim indefinite in that it is unclear if Applicant is trying to further limit a new element or is attempting to further limit an element previously recited.   

In Regard to Claim 5
	The element “the rotor surface presents a facing angular orientation” (Claim 5, line 2) in combination with the phrase “the rotor surface being orientated at an incline” (Claim 1, line 10) and the phrase “the rotor surface is a curved flared profile” (Claim 1, line 13) makes the claim indefinite in that it is not understood if the facing angular orientation is 
			(i) the inclined rotor surface, or 
			(ii) the curved flared profile, or
			(iii) is some other kind of orientation that is different from the orientations of the inclined rotor surface or the curved flared profile.  


In Regard to Claim 6 and claims dependent thereon
	The element “at least one axial end of the rotor” (Claim 6, line 2) in combination with the elements “the first rotor end region” and “the second rotor end region” (Claim 1, lines 14 and 15) makes the claim indefinite in that it is not understood if the at least one axial end of the rotor is one of the first rotor end region or the second rotor end region previously recited in Claim 1 from which Claim 6 depends or if the at least one axial end is an end of the rotor that is different from the first rotor end region or the second rotor end region.  One way to obviate this rejection is to further amend the claim to recite: 

6. (Currently Amended) A rotary piston and cylinder device as claimed in claim 1 further comprising a rotational shaft which extends from at least one of the first rotor surface end region or the second rotor surface end region [[

In Regard to Claim 10
	The phrase “which rearward surface {of the rotor} is axially spaced from the rotor surface in a direction of the axis of rotation” (Claim 10, lines 2 and 3) in combination with the element “a rearward surface of the rotor” (Claim 10, line 2) makes the claim indefinite in that it is not understood if this is the same element or a different element.  One way to obviate this rejection is to further amend the claim to recite:
	‘the [[
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected, as best understood in relation to the 35 U.S.C 112 rejections described above, under 35 U.S.C. 103 as being unpatentable over Swiss CH276236A (Goodyear; published on June 30, 1951) (GOODYEAR) in view of WO2010/023487A2 (Lindsey; published on March 4, 2010) (LINDSEY).
	Both LINDSEY and GOODYEAR are listed on the information disclosure statement (IDS) filed by Applicant on December 22, 2020 and the citations detailed below for GOODYEAR are taken from the English Translation of Swiss CH276236A which has also been supplied by Applicant in the IDS filed on December 22, 2020).  
	In reference to Claim 1, GOODYEAR teaches:  
		A rotary piston and cylinder device (Figs. 1-13) comprising: 
			a rotor (11, Fig. 13), comprising a rotor surface (exterior surface A, Examiner’s ANNOTATED Fig. 13 of GOODYEAR), 
			a stator (36), 
			a rotatable shutter disc (17), the rotatable shutter disc provided with a slot (slot B, Examiner’s ANNOTATED Fig. 13 of GOODYEAR), 
			a piston (piston C, Examiner’s ANNOTATED Fig. 13 of GOODYEAR) which extends from a rotor surface (exterior surface A), said slot (slot B) of the rotatable shutter disc (17) arranged to allow the piston (piston C) to pass therethrough during operation of the device (Fig. 13), the rotor surface (exterior surface A) and the stator (36) together defining an annular chamber (35 is annular about shaft 10), and the piston (piston C) arranged to rotate through the annular chamber (35 is annular about shaft 10), 
			and the rotor surface (exterior surface A) being orientated at an incline (incline X, Examiner’s ANNOTATED Fig. 13 of GOODYEAR) to a plane (plane D, Examiner’s ANNOTATED Fig. 13 of GOODYEAR) substantially perpendicular to the axis of rotation (disposed along the length of shaft 11 from left to right in Fig. 13) of the rotor (11) and the rotor surface (exterior surface A) faces away from, or outwardly of, the axis of rotation (disposed along the length of 11 from left to right in Fig. 13) of the rotor (11), 
			and the rotor surface (exterior surface A) is of a curved flared profile (curved profile E, Examiner’s ANNOTATED Fig. 13 of GOODYEAR) when viewed in axial cross-section (Fig. 13 is an axial cross section view), 
			and said curved flared profile (profile E) extends between a first rotor surface end region (end region F, Examiner’s ANNOTATED Fig. 13 of GOODYEAR) and a second rotor surface end region (second end region G, Examiner’s ANNOTATED Fig. 13 of GOODYEAR), and the first rotor surface end region (first end region F) being spaced along the axis of rotation of the rotor (11) with respect to the second rotor surface end region (second end region G), and one of the rotor surface end regions (second end region G) having a greater radial extent than the other end region (first end region F), 
			and the device further comprising a transmission assembly (includes at least pin H that ensures rotation transmission of 17, Examiner’s ANNOTATED Fig. 13 of GOODYEAR) configured to maintain timing of the rotatable shutter disc (17) in synchrony with the rotor (11).
GOODYEAR does not teach that the transmission assembly comprises geared components including a toothed gear.  LINDSEY teaches a rotary piston and cylinder device (title, Abstract, Figs. 1-27) that includes a transmission assembly that comprises geared components including a toothed gear (see Figs. 8-11 and 16-27, claim 1) configured to maintain timing of the rotatable shutter disc (12) in relation with the rotor (8, p. 8, lines 20-24).  
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize a transmission that comprises geared components including a toothed gear as taught by LINDSEY and further incorporate these kinds of components in to the transmission assembly of GOODYEAR’s device for the benefits of having an alternative robust construction of the a rotary piston and cylinder device dependent on the requirements and application of need for the rotary piston and cylinder device that is also effective to have improved shutter drive control as expressly described by LINDSEY (p. 8, lines 6-13).  




    PNG
    media_image1.png
    238
    443
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 13 of GOODYEAR 

	In reference to Claim 2, GOODYEAR further teaches that the orientation (along incline X, Examiner’s ANNOTATED Fig. 13 of GOODYEAR) of the rotor surface is angularly offset (there are angles of measure between incline X and plane D on either side of plane D as shown in Examiner’s ANNOTATED Fig. 13 of GOODYEAR).
	In reference to Claims 3 and 4, while GOODYEAR teaches an angular offset as described in the rejection of Claim 2 above (i.e, and which at least pictorially is an acute angle), GOODYEAR does not explicitly call out a particular range of 30 to 60 degrees (Claim 3) or the narrower range of 40 to 50 degrees (Claim 4).  The PHOSITA would understand that such a range of values for the angular offset can be implemented by design choice dependent on the flow requirements of the device and its application of need.   
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an angular offset as taught by GOODYEAR and further implement a specific angular offset to have a range of values from 30 to 60 degrees or 40 to 50 degrees and incorporate such an arrangement into GOODYEAR’s device at least for the benefits of having a rotary piston and cylinder device that is robustly constructed and that can flow a certain amount of fluid therethrough dependent on the requirement of the device and its application of need.   
	In reference to Claim 5, GOODYEAR also teaches that the rotor surface (exterior surface A, Examiner’s ANNOTATED Fig. 13 of GOODYEAR) presents a facing angular orientation (at least a portion of the exterior surface A has a facing angular orientation) which is angularly intermediate of the perpendicular plane (plane D, Examiner’s ANNOTATED Fig. 13 of GOODYEAR) and a second plane (plane Y, Examiner’s ANNOTATED Fig. 13 of GOODYEAR) which is orthogonal thereto which includes the axis of rotation (disposed along the length of 10).
	In reference to Claim 6, GOODYEAR further teaches that the device further comprises a rotational shaft (10, Fig. 13) which extends from at least one axial end of the rotor (11).
	In reference to Claim 7, GOODYEAR also teaches that the shaft (10, Fig. 13) comprises end portions which each extend from a respective axial end of the rotor (11).
	In reference to Claim 8, GOODYEAR further teaches that the rotor (11, Fig. 1) comprises a through opening through which the shaft (10) extends or is received (the dashed lines of shaft 10 through rotor 11 such as shown in Fig. 1 imply that shaft 10 is extended through a through opening of rotor 11 defined therein).
	In reference to Claims 9 and 10, GOODYEAR teaches a rotor surface, however, does not teach a port.  LINDSEY teaches a port (port 9, p. 6, lines 17-23, Figs. 2-4) to allow communication of fluid between the annular chamber (annular cylinder space 6, p. 6, line 18) and a space external of the chamber (Claim 9) in which the port comprises an opening which extends through to an opening in a rearward surface of the rotor (rotor 8, p. 6, lines 17-23, line 17-23), which rearward surface is axially spaced from the rotor surface in a direction of the axis of rotation (Claim 10, see Figs. 2-4).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a port for communication of fluid that extends through to an opening in a rearward surface of the rotor and features associated therewith as taught by LINDSEY and incorporate such features into the device of GOODYEAR for the benefit of having effective porting of fluid through the device during operation of the device which can take the form of an internal combustion engine, a pump, or an expander as expressly described by LINDSEY (p. 1, lines 6-8).   

Response to Arguments
Applicant’s claim amendments and arguments in the reply filed on November 15, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) the objections to the drawings,
 			(ii) the objection to a claim, and
			(iii) the previous 35 U.S.C. 112, second paragraph rejections 
which are hereby withdrawn by the Examiner.  

Applicant’s arguments regarding the rotor surface having a curved flared profile and a transmission assembly including a toothed gear have been fully considered and are persuasive (pp. 7 and 8 of Applicant’s reply).  Thus, the former 35 U.S.C. 102 rejection of independent Claim 1 and the other 35 U.S.C. 103 rejections of the claims based on JÖNSSON (US6547545) have each been withdrawn.   However, upon further consideration, a new grounds of rejection is made based on the newly amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Thursday January 6, 2022

/Mary Davis/Primary Examiner, Art Unit 3746